--------------------------------------------------------------------------------

Exhibit 10.44


TARGA RESOURCES PARTNERS LP
 
INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is effective February 6, 2013, between Targa
Resources Partners LP, a Delaware limited partnership (the “MLP”), Targa
Resources GP LLC, a Delaware limited liability company (the “Company”), and the
undersigned director or officer of the Company (“Indemnitee”).
 
WHEREAS, the MLP Partnership Agreement (as defined below) provides for
indemnification of each director and officer of the Company and the MLP, as well
as persons serving in various other capacities, to the maximum extent permitted
by law;
 
WHEREAS, the Indemnitee is entitled to indemnification pursuant to the MLP
Partnership Agreement;
 
WHEREAS, the Company LLC Agreement (as defined below) provides indemnification
of each director and officer of the Company, as well as persons serving in other
capacities, to the maximum extent authorized by law;
 
WHEREAS, the Indemnitee is entitled to indemnification pursuant to the Company
LLC Agreement;
 
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the MLP
and the Company in an effective manner, the MLP and the Company wish to provide
in this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent permitted by law (whether partial or complete)
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of Indemnitee under the MLP’s and/or the Company’s
directors’ and officers’ liability insurance policies;
 
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the MLP and/or the Company on condition
that the Indemnitee be so indemnified;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the MLP, the Company and Indemnitee do hereby covenant and agree as
follows:
 
1.           Definitions. As used in this Agreement:
 
(a)           The term “Proceeding” shall include any threatened, pending or
completed action, suit, inquiry or proceeding, whether brought by or in the
right of the MLP or the Company or any predecessor, subsidiary or affiliated
company or otherwise and whether of a civil, criminal, administrative,
arbitrative or investigative nature, in which Indemnitee is or will be involved
as a party, as a witness or otherwise, by reason of the fact that Indemnitee is
or was a director or officer of the MLP or the Company, by reason of any action
taken by him or of any inaction on his part while acting as a director or
officer or by reason of the fact that he is or was serving at the request of the
MLP or the Company as a director, officer, trustee, employee or agent of another
corporation, partnership, joint venture, trust, limited liability company or
other enterprise; in each case whether or not he is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement; provided
that any such action, suit or proceeding which is brought by Indemnitee against
the MLP or the Company or any predecessor, subsidiary or affiliated company or
directors or officers of the MLP or the Company or any predecessor, subsidiary
or affiliated company, other than an action brought by Indemnitee to enforce his
rights under this Agreement, shall not be deemed a Proceeding without prior
approval by a majority of the Board of Directors of the Company.

 
 

--------------------------------------------------------------------------------

 

(b)           The term “Expenses” shall include, without limitation, any
judgments, fines and penalties against Indemnitee in connection with a
Proceeding; amounts paid by Indemnitee in settlement of a Proceeding; and all
attorneys’ fees and disbursements, accountants’ fees, private investigation fees
and disbursements, retainers, court costs, transcript costs, fees of experts,
fees and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements, or expenses, reasonably incurred by or for Indemnitee in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in a Proceeding or
establishing Indemnitee’s right of entitlement to indemnification for any of the
foregoing.
 
(c)           References to Indemnitee’s being or acting as “a director or
officer of the MLP or the Company” or “serving at the request of the MLP or the
Company as a director, officer, trustee, employee or agent of another
corporation, partnership, joint venture, trust, limited liability company or
other enterprise” shall include in each case service to or actions taken while
and as a result of being a director, officer, trustee, employee or agent of any
predecessor, subsidiary or affiliated company of the MLP or the Company.
 
(d)           References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the MLP
or the Company” shall include any service as a director, officer, employee or
agent of the MLP or the Company which imposes duties on, or involves services
by, such director, officer, trustee, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries.
 
(e)           The term “substantiating documentation” shall mean copies of bills
or invoices for costs incurred by or for Indemnitee, or copies of court or
agency orders or decrees or settlement agreements, as the case may be,
accompanied by a sworn statement from Indemnitee that such bills, invoices,
court or agency orders or decrees or settlement agreements, represent costs or
liabilities meeting the definition of “Expenses” herein.
 
(f)           The terms “he” and “his” have been used for convenience and mean
“she” and “her” if Indemnitee is a female.
 
(g)           The term “MLP Partnership Agreement” means the First Amended and
Restated Agreement of Limited Partnership of the MLP, dated as of February 14,
2007, as amended or restated from time to time.

 
2

--------------------------------------------------------------------------------

 

(h)           The term “Company LLC Agreement” means the Limited Liability
Company Agreement of the Company, dated as of October 23, 2006, as amended or
restated from time to time.
 
(i)           The term “LLC Statute” means the Delaware Limited Liability
Company Act.
 
(j)           The term “Partnership Statute” means the Delaware Revised Uniform
Limited Partnership Act.
 
(k)           The term “Board of Directors” means the Board of Directors of the
Company.
 
2.           Indemnity of Indemnitee.  Each of the MLP and the Company hereby
agrees (subject to the provisions of Section 5 below) to hold harmless and
indemnify Indemnitee against Expenses to the fullest extent authorized or
permitted by law (including the applicable provisions of the Partnership Statute
and the LLC Statute).  The phrase “to the fullest extent permitted by law” shall
include, but not be limited to (a) to the fullest extent permitted by any
provision of the Partnership Statute and the LLC Statute that authorizes or
permits additional indemnification by agreement, or the corresponding provision
of any amendment to or replacement of the Partnership Statute and the LLC
Statute and (b) to the fullest extent authorized or permitted by any amendments
to or replacements of the Partnership Statute and the LLC Statute adopted after
the date of this Agreement that increase the extent to which an entity may
indemnify its officers and directors.  Any amendment, alteration or repeal of
the Partnership Statute and the LLC Statute that adversely affects any right of
Indemnitee shall be prospective only and shall not limit or eliminate any such
right with respect to any Proceeding involving any occurrence or alleged
occurrence of any action or omission to act that took place prior to such
amendment or repeal.
 
3.           Additional Indemnity.  Each of the MLP and the Company hereby
further agrees (subject to the provisions of Section 5 below) to hold harmless
and indemnify Indemnitee against Expenses incurred by reason of the fact that
Indemnitee is or was a director or officer of the MLP or the Company, or is or
was serving at the request of the MLP or the Company as a director, officer,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise, including, without
limitation, any predecessor, subsidiary or affiliated entity of the MLP or the
Company, provided that the Indemnitee shall not be indemnified and held harmless
if there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Agreement, the Indemnitee
acted in bad faith or engaged in fraud or willful misconduct or, in the case of
a criminal matter, acted with knowledge that the Indemnitee’s conduct was
unlawful.  The termination of any Proceeding by judgment, order of the court,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that Indemnitee acted in bad faith or
engaged in fraud or willful misconduct or, in the case of a criminal matter,
acted with knowledge that the Indemnitee’s conduct was unlawful.

 
3

--------------------------------------------------------------------------------

 

4.           Contribution.  If the indemnification provided under Section 2 is
unavailable by reason of a court decision, based on grounds other than any of
those set forth in Section 5 below, then, in respect of any Proceeding in which
the MLP or the Company is jointly liable with Indemnitee (or would be if joined
in such Proceeding), the MLP and the Company shall contribute to the amount of
Expenses actually and reasonably incurred and paid or payable by Indemnitee in
such proportion as is appropriate to reflect (a) the relative benefits received
by the MLP or the Company on one hand and Indemnitee on the other from the
transaction from which such Proceeding arose and (b) the relative fault of the
MLP or the Company on the one hand and of Indemnitee on the other in connection
with the events that resulted in such Expenses as well as any other relevant
equitable considerations.  The relative fault of the MLP or the Company on the
one hand and of Indemnitee on the other shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such Expenses.  Each of the MLP and the Company agrees that it would not be just
and equitable if contribution pursuant to this Section 4 were determined by pro
rata allocation or any other method of allocation that does not take into
account of the foregoing equitable considerations.
 
5.           Exceptions. Any other provision herein to the contrary
notwithstanding, the MLP and the Company shall not be obligated pursuant to the
terms of this Agreement:
 
(a)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement;
 
(b)           Insured Claims.  To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) to the
extent such expenses or liabilities have been paid directly to Indemnitee by an
insurance carrier under a policy of directors’ and officers’ liability
insurance;
 
(c)           Claims Under Section 16(b).  To indemnify Indemnitee for expenses
or the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute;
 
(d)           Unlawful Claims.  To indemnify Indemnitee to the extent such
indemnification is prohibited by applicable law; or
 
(e)           Unauthorized Settlement.  To indemnify Indemnitee with regard to
any judicial award if the MLP or the Company was not given a reasonable and
timely opportunity, to participate in the defense of such action or to indemnify
Indemnitee for any amounts paid in settlement of any Proceeding effected without
the MLP’s or the Company’s prior written consent.

 
4

--------------------------------------------------------------------------------

 

6.           Choice of Counsel.  If Indemnitee is a director but not an officer
of the MLP or the Company, he, together with the other directors who are not
officers of the MLP or the Company and are seeking indemnification (the “Outside
Directors”), shall be entitled to employ, and be reimbursed for the fees and
disbursements of, a single counsel separate from that chosen by Indemnitees who
are officers of the MLP or the Company.  The principal counsel for Outside
Directors (“Principal Counsel”) shall be determined by majority vote of the
Outside Directors who are seeking indemnification, and the Principal Counsel for
the Indemnitees who are not Outside Directors (“Separate Counsel”) shall be
determined by majority vote of such Indemnitees, in each case subject to the
consent of the MLP or the Company (not to be unreasonably withheld or
delayed).  The obligation of the MLP and the Company to reimburse Indemnitee for
the fees and disbursements of counsel hereunder shall not extend to the fees and
disbursements of any counsel employed by Indemnitee other than Principal Counsel
or Separate Counsel, as the case may be, unless Indemnitee has interests that
are different from those of the other Indemnitees or defenses available to him
that are in addition to or different from those of the other Indemnitees such
that Principal Counsel or Separate Counsel, as the case may be, would have an
actual or potential conflict of interest in representing Indemnitee.
 
7.           Advances of Expenses.
 
(a)           Expenses (other than judgments, penalties, fines and settlements)
incurred by Indemnitee shall be paid by the MLP and the Company, in advance of
the final disposition of the Proceeding, within three business days after
receipt of Indemnitee’s written request accompanied by substantiating
documentation and Indemnitee’s written affirmation as described in
subsection (c) below.  No objections based on or involving the question whether
such charges meet the definition of “Expenses,” including any question regarding
the reasonableness of such Expenses, shall be grounds for failure to advance to
such Indemnitee, or to reimburse such Indemnitee for, the amount claimed within
such three business day period, and the undertaking of Indemnitee set forth in
this Section 7 to repay any such amount to the extent it is ultimately
determined that Indemnitee is not entitled to indemnification shall be deemed to
include an undertaking to repay any such amounts determined not to have met such
definition.
 
(b)           Indemnitee hereby undertakes to repay to the MLP and the Company
(i) any advances or payment of Expenses made pursuant to this Section 7 and (ii)
any judgments, penalties, fines and settlements paid to or on behalf of
Indemnitee hereunder, in each case to the extent that it is ultimately
determined in a final judgment or other final adjudication of a court of
competent jurisdiction that Indemnitee is not entitled to indemnification.
 
(c)           As a condition to the advancement of such Expenses or the payment
of such judgments, penalties, fines and settlements, Indemnitee shall execute an
acknowledgment wherein Indemnitee affirms (i) that Indemnitee has met the
applicable standard of conduct for indemnification and (ii) that such Expenses
or such judgments, penalties, fines and settlements, as the case may be, are
delivered pursuant and are subject to the provisions of this Agreement.
 
8.           Right of Indemnitee to Indemnification Upon Application; Procedure
Upon Application.  Any indemnification payment under this Agreement, other than
pursuant to Section 7 hereof, shall be made no later than 30 days after receipt
by the MLP and the Company of the written request of Indemnitee, accompanied by
substantiating documentation, unless a determination is made within said 30-day
period that Indemnitee has not met the relevant standards for indemnification
set forth in Section 3 hereof by (a) the Board of Directors by a majority vote
of a quorum consisting of directors who are not or were not parties to such
Proceeding, (b) a committee of the Board of Directors designated by majority
vote of the Board of Directors, even though less than a quorum, (c) if there are
no such directors, or if such directors so direct, independent legal counsel in
a written opinion or (d) the equity owners.

 
5

--------------------------------------------------------------------------------

 

The right to indemnification or advances as provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction.  The burden of
proving that indemnification is not appropriate shall be on the MLP and the
Company.  Neither the failure of the MLP or the Company (including its Board of
Directors, any committee thereof, independent legal counsel or its equity
owners) to have made a determination prior to the commencement of such action
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standards of conduct, nor an actual determination by the MLP and
the Company (including its Board of Directors, any committee thereof,
independent legal counsel or its equity owners) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
 
9.           Indemnification Hereunder Not Exclusive.  The indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the MLP
Partnership Agreement, the Company LLC Agreement, the Partnership Statute, the
LLC Statute, any directors and officers insurance maintained by or on behalf of
the MLP or the Company, any agreement, or otherwise, both as to action in his
official capacity and as to action in another capacity while holding such
office; provided, however, that this Agreement supersedes all prior written
indemnification agreements between the MLP or the Company (or any predecessor
thereof) and Indemnitee with respect to the subject matter hereof.  However,
Indemnitee shall reimburse the MLP and the Company for amounts paid to
Indemnitee pursuant to such other rights to the extent such payments duplicate
any payments received pursuant to this Agreement.
 
10.           Continuation of Indemnity.  All agreements and obligations of the
MLP and the Company contained herein shall continue during the period Indemnitee
is a director or officer of the MLP or the Company (or is or was serving at the
request of the MLP or the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, limited liability
company or other enterprise) and shall continue thereafter so long as Indemnitee
shall be subject to any possible Proceeding (notwithstanding the fact that
Indemnitee has ceased to serve the MLP or the Company).
 
11.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the MLP and the Company for a
portion of Expenses, but not, however, for the total amount thereof, the MLP and
the Company shall nevertheless indemnify Indemnitee for the portion of such
Expenses to which Indemnitee is entitled.

 
6

--------------------------------------------------------------------------------

 

12.           Acknowledgements.  Each of the MLP and the Company expressly
confirms and agrees that it has entered into this Agreement and assumed the
obligations imposed on it hereby in order to induce Indemnitee to serve or to
continue to serve as a director or officer of the MLP and/or the Company, and
acknowledges that Indemnitee is relying upon this Agreement in agreeing to serve
or in continuing to serve as a director or officer of the MLP and/or the
Company.
 
13.           Enforcement.  In the event Indemnitee is required to bring any
action or other proceeding to enforce rights or to collect moneys due under this
Agreement and is successful in such action, the MLP and the Company shall
reimburse Indemnitee for all of Indemnitee’s expenses in bringing and pursuing
such action.
 
14.           Severability.  If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable (a) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be in any
way affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.  Each
section of this Agreement is a separate and independent portion of this
Agreement.  If the indemnification to which Indemnitee is entitled with respect
to any aspect of any claim varies between two or more sections of this
Agreement, that section providing the most comprehensive indemnification shall
apply.
 
15.           Liability Insurance.  To the extent the MLP or the Company
maintains an insurance policy or policies providing directors’ and officers’
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available and maintained by the MLP or the Company for any director or officer
of the MLP or the Company or any applicable subsidiary or affiliated company.
 
16.           Miscellaneous.
 
(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflict of law.
 
(b)           Entire Agreement; Enforcement of Rights.  This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by any party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
(c)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

 
7

--------------------------------------------------------------------------------

 

(d)           Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) one business day after the date when sent to the recipient
by reputable overnight courier service (charges prepaid), or (iii) five business
days after the date when mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid.  Such notices, demands and
other communications shall be sent to the parties at the addresses indicated on
the signature page hereto, or to such other address as any party hereto may,
from time to time, designate in writing delivered pursuant to the terms of this
Section 16(d).
 
(e)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(f)           Successors and Assigns.  This Agreement shall be binding upon the
MLP and the Company and their respective successors and assigns and shall inure
to the benefit of Indemnitee and Indemnitee’s heirs, legal representatives and
assigns.
 
(g)           Subrogation.  In the event of payment under this Agreement, the
MLP and the Company shall be subrogated to the extent of such payment to all of
the rights of recovery of Indemnitee, who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the MLP and the Company to effectively bring suit to enforce such rights.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 
TARGA RESOURCES PARTNERS LP
       
By Targa Resources GP LLC,
 
its general partner
                   
By:
/s/ Joe Bob Perkins
 
Name:
Joe Bob Perkins
 
Title:
Chief Executive Officer
       
Address:
1000 Louisiana, Suite 4300
   
Houston, Texas 77002
                   
TARGA RESOURCES GP LLC
             
By:
/s/ Joe Bob Perkins
 
Name:
Joe Bob Perkins
 
Title:
Chief Executive Officer
       
Address:
1000 Louisiana, Suite 4300
   
Houston, Texas 77002
                   
INDEMNITEE:
       
/s/ Ruth I. Dreessen
 
Ruth I. Dreessen
       
Address:
5470 Candlewood Dr,
   
Houston, TX 77056



 

--------------------------------------------------------------------------------